Citation Nr: 0800716	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainsville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with a private hospitalization for a non-service 
connected disability (coronary artery disease) from February 
20, 2004 to February 27, 2004.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Medical Administration 
Service (MAS) of the Department of Veterans Affairs Medical 
Center (VAMC) in Gainesville, Florida, which denied 
entitlement to reimbursement or payment of the expenses 
incurred in connection with services rendered at the Leesburg 
Regional Medical Center in Leesburg, Florida from February 
20, 2004 to February 27, 2004.  The VA Regional Office (RO) 
in Gainville, Florida has jurisdiction over the veteran's 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks payment or reimbursement for expenses 
incurred at Leesburg Regional Medical Center from February 
20, 2004 to February 27, 2004 for treatment of non-service 
connected coronary artery disease.  Specifically, the veteran 
claims that his condition was "life threatening" and that 
the treatment for the condition was authorized by the VA, as 
indicated in his April 2005 Notice of Disagreement.

Whether treatment was authorized is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  The VA Office of 
General Counsel, in response to the question regarding 
"[w]ho has the authority to approve or authorize a request 
for private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § [17.54]" 
has indicated that the requirements for obtaining prior 
authorization for private medical expenses are quite 
specific.  In addition to meeting statutory requirements for 
reimbursement, any verbal authorizations must be confirmed in 
writing.  See VA O.G.C. Concl. Op. No. 1-95 at 8-9.

As a general matter, the admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54; see also Malone v. Gober; VAOPGCPREC 1-95 
(March 31, 1995) (authorization in advance is essential to 
any determination as to whether VA is or is not going to 
furnish the contract care).

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. 38 C.F.R. § 17.54.
  
The VCAA requires that VA provide a notice letter that 
describes the basis of the denial, as well as the evidence 
necessary to substantiate the elements of service connection 
found to be unsubstantiated in the denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  

The VA also has a duty to assist claimants in the development 
of facts pertinent to claims and VA must accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  38 U.S.C.A. § 5103A (West 
Supp. 2006)

In the instant case, the VAMC characterized the issue, in a 
conclusory manner, as entitlement to payment or reimbursement 
of unauthorized medical expenses.  There is no evidence of 
fact finding regarding the claimed authorization.  An inquiry 
must be made regarding the factual circumstances surrounding 
the veteran's contention of a prior authorization as this 
issue is dispositive of the case.  For example, the Leesburg 
Regional Medical Center Health Insurance Claims Form states:  
"Insurance plan or program name:  Veterans Admin/Fee 
Basis"; it is unclear to the Board as to what exactly this 
notation is indicative of, if anything.  Moreover, the 
veteran was not given proper notice of the law and 
regulations with respect to prior authorization.  That is, he 
was never notified in the statement of the case of the 
pertinent provisions under 38 U.S.C.A. § 1703(a) and 38 
C.F.R. § 17.54; see also 38 C.F.R. §§ 19.30, 19.31 in 
compliance with the VCAA.  Therefore, additional development 
is warranted.

With regard to unauthorized treatment for emergency services 
for non-service connected conditions in non-VA facilities, 
the Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-VA hospital 
facility to those veterans who meet nine pre-conditions 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24- month 
period, ect.).  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  
To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the veteran has to satisfy all nine conditions.  
Here, the veteran's claim was denied based on the fifth 
condition, provision 38 C.F.R. § 17.2003 (e), which requires 
the veteran to be enrolled in the VA health care system and 
to have received VA care within the last 24 months.  The 
Board finds that MAS' basis for denial is premature as the 
issue of whether treatment was authorized must first be 
decided.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The MAS file must 
include documentation that there has been 
compliance with the VA duties to notify 
and assist a claimant as set forth in the 
VCAA.    Specifically, this letter should 
include a request for more detailed 
information regarding the claimed VA 
authorization.  This includes supporting 
details such as, actions taken to receive 
authorization, names of any individuals 
involved, date of authorization, and who 
gave the approval for treatment.

2.  The MAS should readjudicate the 
veteran's claim for payment of expenses 
incurred by the veteran at the Leesburg 
Regional Medical Center from February 20, 
2004 to February 27, 2004.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



